Title: From James Madison to George Davis, 8 June 1804
From: Madison, James
To: Davis, George



Sir.
Department of State, June 8th. 1804.
I have received your letters of the 29th. Octr. 17th. Novr., 28th. Decr. & 18th. Feby. last. On receiving information of the loss of the Philada. an act was passed by Congress, whereby a Million of Dollars was appropriated to enable the President to impart such vigor to the war as might at once change the exultation of the enemy in his casual fortune into a more proper sentiment of fear, and prepare the way for a speedy & lasting peace with Barbary. The five following frigates have therefore been appointed to sail into the Mediterranean & will proceed without delay, viz.


The President of
44 guns
Commodore Barron.


The Congress
36
Capt. Rodgers.


The Consollation
36
Capt. Campbell.


The Essex
32
Capt. J. Barron.


& The John Adams

Capt. Chauncey,


armed en flute; making our whole force in that Sea, amount to 6 frigates & 5 Sloops of war.
Mr. Lear is directed to go to Tunis should he find it necessary to enter into any explanations with the Bey on the subject of his demands, but if our affairs with Tripoli should be advantageously arranged without sacrifices, he is not to repeat or even to accede to the terms of the proposals made by Mr. Cathcart about periodical payments to Tunis. The enclosed advertisment will inform you of the manner of carrying into effect the proposed change of the Mediterranean Passport. The President has not yet commissioned a Consul to succeed you; your appointment therefore remains on the footing it was when my last letter to you was written. I am &c.
James Madison.
